DETAILED ACTION
1.	The following communication is in response to applicant's Preliminary Amendment received on 8-October-2020.  Claims 14, 16-22 and 24-32 are pending in the application.  Claims 1-13, 15 and 23 are canceled.  The IDS received on 7-October-2020 has been considered.  
	The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2.1	The following is an Examiner's Statement of Reasons for the indication of allowable subject matter.  The present application is directed to a non-obvious improvement over DE 10 2016 210 296, which describes a method for diagnosing an adjustment system for an inlet valve of an internal combustion engine with at least one cylinder, with the following steps: determining a change in speed in a defined time segment during a compression stroke, the compression stroke immediately following a switchover between adjustment profiles of the inlet valve of the at least one cylinder, the adjustment profiles each indicating the opening and closing times of the inlet valve; check whether there is an error when switching between the adjustment profiles, depending on the specific speed change; and signaling the adjustment system error if the error is detected during the switchover.

2.2	Claims 14, 16-22 and 24-32 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements in the same combination specified in independent claims 14 and 22 for diagnosing charge exchange behavior of an internal combustion engine with multiple cylinders, specifically including: 

wherein for assigning the deviation type, further including: 
ascertaining a peculiarity of a charge exchange characteristic variable on the basis of the ascertained rotational speed development; comparing the ascertained peculiarity with predetermined peculiarities of the charge exchange characteristic variable which are assigned to different deviation types; and assigning a deviation type to the determined diagnosis time window in accordance with the result of the comparison.

2.3	There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  Applicant’s invention differs from the prior art of record by making it possible for improved identification of a fault causing rough engine running and/or misfiring, and in particular to provide improved diagnosis of charge exchange behavior of an internal combustion engine with multiple cylinders.  The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that the claims of the present application are found to be patentable over the prior art.
	Dependent claims 16-21 and 24-32 are deemed allowable as depending either directly or indirectly from allowed independent claims 14 and 22. 

Prior Art
3.	Documents A-B on the attached PTO-892 Notice of References Cited, are documents defining the general state of the art and are not considered to be of particular relevance.

Response Guidelines
4.1	Any comments considered necessary by applicant MUST be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should clearly be labeled “Comments on Statement of Reasons for Allowance”.

4.2	Any response to the Examiner in regard to this allowance should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, the
examiner’s supervisor(s), Peter Nolan, can be reached at (571) 270-7016, or Thomas Black, can be reached at telephone number (571) 272-6956.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

/RUSSELL FREJD/	
Primary Examiner  AU 3661